UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4194


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROLANDO VERDINES YEPEZ,

                Defendant – Appellant.




Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cr-00612-CMC-1)


Submitted:   January 18, 2011             Decided:   January 25, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. Kirk Truslow, TRUSLOW LAW FIRM, LLC, North Myrtle Beach,
South Carolina, for Appellant.     James Chris Leventis, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rolando Verdines Yepez pled guilty to conspiracy to

possess with intent to distribute cocaine and cocaine base, and

improper    entry    by        an   illegal      alien.      The    district     court

sentenced him to 150 months on the drug charge and 6 months on

the improper entry charge, to be served concurrently.                          Yepez’s

counsel filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), stating that, in counsel’s view, there are

no meritorious issues for appeal, but questioning whether the

guilty     plea   was      valid       and    whether     Yepez’s     sentence      was

reasonable.       Yepez was advised of his right to file a pro se

supplemental brief, but has not done so.                    Finding no reversible

error, we affirm.

            In the absence of a motion to withdraw a guilty plea,

this court reviews the adequacy of the guilty plea pursuant to

Fed. R. Crim. P. 11 for plain error.                        See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                  Our     review   of   the

transcript of the plea hearing leads us to conclude that the

district court fully complied with Rule 11 in accepting Yepez’s

guilty   plea.       The       court   ensured     that     Yepez   understood      the

charges against him and the potential sentence he faced, that he

entered his plea knowingly and voluntarily, and that the plea

was   supported     by    an    independent       factual    basis.      See    United



                                             2
States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

Accordingly, we affirm Yepez’s conviction.

             We have also reviewed Yepez’s sentence and determined

that it was properly calculated and that the sentence imposed

was reasonable.            See Gall v. United States, 552 U.S. 38, 51

(2007); see United States v. Llamas, 599 F.3d 381, 387 (4th Cir.

2010).     The district court followed the necessary procedural

steps in sentencing Yepez, appropriately treated the sentencing

guidelines as advisory, properly calculated and considered the

applicable guidelines range, and weighed the relevant 18 U.S.C.

§ 3553(a) (2006) factors.               We conclude that the district court

did not abuse its discretion in imposing the chosen sentence.

See Gall, 552 U.S. at 41; United States v. Allen, 491 F.3d 178,

193   (4th        Cir.     2007)     (applying      appellate    presumption       of

reasonableness to within guidelines sentence).

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      This        court    requires   that   counsel     inform   Yepez,   in

writing,     of    the    right    to   petition    the   Supreme   Court   of    the

United States for further review.                   If Yepez requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Yepez.                   We dispense with

                                             3
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       4